Citation Nr: 0502123	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as left knee anterior cruciate ligament (ACL) strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for the claim left knee disorder.  Appeal 
to the Board was perfected as to the left knee disorder claim 
and for the initial noncompensable disability evaluation 
assigned for acne keloidalisis nucha.  

A December 2003 rating decision granted a 20 percent rating 
for acne keloidalisis nucha, effective on October 28, 2002, 
under Diagnostic Code 7830, for scarring alopecia.  Twenty 
percent is the maximum rating under that diagnostic code.  In 
notifying the appellant of the rating, the RO informed him 
that the rating schedule did not provide a higher rating for 
acne keloidalisis nucha and that, therefore, the appeal was 
considered satisfied and was removed from the appellate 
process.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 
Accordingly, the evaluation of the service-connected acne 
keloidalisis nucha is not before the Board on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Further evidentiary development is warranted before a 
decision can be issued on the merits of the claim of 
entitlement to service connection for a left knee disorder.  
Such development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.  

The veteran's service medical records indicate that clinical 
evaluation findings for the musculoskeletal system and lower 
extremities were normal upon enlistment in March 1985.  The 
veteran did, however, complain of left leg and knee pain and 
instability on one occasion in September 1988.  The diagnosis 
at that time was "mild MCL [medial collateral ligament] 
strain".  The Board notes that the first page of what 
apparently is the veteran's discharge medical examination 
report is not included in the record; the record contains the 
portion of the second page of an examination report, dated in 
November 1989, that concerns "summary of defects and 
diagnoses."  This indicates nothing related to the legs, 
knees, or musculoskeletal system.         

The post-service medical evidence of record includes recent 
private orthopedist's records documenting a diagnosis of left 
knee chondromalacia and treatment for left knee pain 
(including physical therapy).  It does not, however, 
specifically address the issue of etiology of the left knee 
disorder for which service connection is being sought.  
Further evidentiary development in the form of an examination 
is needed to determine whether there is a cause-effect 
relationship between the veteran's claimed left knee disorder 
and the single episode of complaint about left knee and leg 
pain in September 1988, or whether the claimed disorder is 
due to nonservice-related, intercurrent factors.  In this 
connection, it is noted that the veteran's civilian work 
history includes work as a truck driver and as a barber.      

The veteran is hereby notified that it is his responsibility 
to report for the VA medical examination, if scheduled, and 
to cooperate in the development of the case.  The 
consequences of a failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2004).  

In consideration of the foregoing, this claim is REMANDED for 
the following actions, via the AMC in Washington, D.C., after 
which a de novo review should be conducted by the RO:   

1.  Medical Records.  First, ask the 
veteran and his representative whether 
there exists private and/or VA medical 
treatment records pertinent to the 
claimed left knee disorder that are not 
of record.  If so, obtain and associate 
them with the claims folder.  Document 
records retrieval efforts.  

2.  Examination.  Schedule the veteran 
for an examination to determine whether 
he has a current left knee disability and 
whether it is etiologically related to 
his military service (more specifically, 
whether such disorder is attributable to 
the single instance of left knee/leg 
treatment in September 1988).  For each 
diagnosis, the examiner should specify 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability is due to 
disease or injury during active military 
service.  The examiner should 
specifically indicate whether each 
diagnosis is related to the September 
1988 episode.  The examiner should review 
the veteran's claims folder, which should 
include a copy of this remand order, 
before issuing the written report 
requested herein.  If it is not possible 
to opine as requested herein without 
conjecture or speculation, then the 
examiner should so state and explain the 
rationale or bases therefor.  The 
examiner should conduct any diagnostic 
testing deemed necessary.  The resulting 
examination report, along with diagnostic 
testing reports, if any, should be 
associated with the veteran's claims 
folder.

3.  After completing the above, review 
the claims folder and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue an updated 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



